buDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on June 13, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 7 have been amended. Accordingly, claims 1-12, 21, and 23-24 are pending in this application with an action on the merits to follow.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffer US 20180077997.
Regarding independent Claim 1, Hoffer discloses a footwear article (Figs. 1-4, #10) comprising: a sole (Fig. 3, #200/210/220/230), comprising an outsole (Fig. 3, #210/212), a midsole (Hoffer Annotated Fig. 3), and an insole (Fig. 3, #220/224); an arch support member (Hoffer Annotated Fig. 3; the Examiner notes that the arch support member is the combination of the arch support towers in the arch area similar to Applicant’s Fig. 4 where there are towers but no base) entirely and directly connected to (Fig. 3) and provided above an upper surface of the midsole (Hoffer Annotated Fig. 3) at a medial side arch region of the midsole (Hoffer Annotated Fig. 2), the arch support member comprising a plurality of arch cushion towers (Hoffer Annotated Fig. 3) extending upwards from the upper surface of the midsole (Fig. 3, the plurality of arch cushion towers each having an arcuate and/or angled upper surface (Fig. 3 shows the arcuate upper surface of the towers), and the plurality of arch cushion towers each having a lower portion (Hoffer Annotated Fig. 3) integrally connected to the midsole (Fig. 3); and an upper (Figs. 1-4, #100) affixed to the midsole (Fig. #3, ¶0064); wherein the insole is disposed such that the insole covers the upper surface of the midsole and the arch support member (Fig. 3), and wherein the outsole is disposed such that an upper surface of the outsole (Fig. 3, #214) covers the midsole (Fig. 3 shows the upper surface of the outsole #214 covering the lower surface of the midsole; ¶0068) including the lower portions of the arch cushion towers (Fig. 3).
Regarding Claim 3, Hoffer discloses the footwear article of claim 1, wherein the arch support member is formed integrally with the midsole (Fig. 3, ¶0072).
Regarding Claim 4, Hoffer discloses the footwear article of claim 1, wherein each of the plurality of arch cushion towers is individually compressible (¶0075).
Regarding Claim 5, Hoffer discloses the footwear article of claim 1, wherein the arch cushion support member is formed from one or more cushioning materials (¶0067, “… one or more polymer foam materials, such as ethyl-vinyl-acetate or polyurethane, may form the projections 300…”).
Regarding Claim 6, Hoffer discloses the footwear article of claim 5, wherein at least a portion of the arch cushion support member is formed from ethylene-vinyl acetate foam (¶0067, “… one or more polymer foam materials, such as ethyl-vinyl-acetate or polyurethane, may form the projections 300…”).
Regarding Claim 23, Hoffer discloses the footwear article of claim 1, wherein the plurality of arch cushion towers are arranged in rows (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffer in view of Cooper US 9930929.
Regarding independent Claim 7, Hoffer discloses a sole (Figs. 1-4, #200/210/220/230) for a footwear article (Figs. 1-4. #10), the sole comprising: an outsole (Fig. 3, #210/212) having a lower surface (Fig. 3, #212) and an upper surface (Fig. 3, #214), wherein the lower surface of the outsole includes a toe end (Fig. 4, #12) and a heel end (Fig. 4, #16), and a medial area (Fig. 4, #14) between the toe end and the heel end (Fig. 4); a midsole (Fig. 3, #230/222/Hoffer Annotated Fig. 3) affixed to the upper surface of the outsole (Fig. #3, ¶0064) an arch support member (Hoffer Annotated Fig. 3) entirely and directly connected to (Fig. 3) and provided above an upper surface of the midsole (Hoffer Annotated Fig. 3) at a medial side arch region of the midsole (Hoffer Annotated Fig. 2), the arch support member comprising a plurality of arch cushion towers (Hoffer Annotated Fig. 3) extending upwards from the upper surface of the midsole (Hoffer Annotated Fig. 3), the plurality of arch cushion towers each having an arcuate and/or angled upper surface (Fig. 3 shows the arcuate upper surface of the towers), and the plurality of arch cushion towers each having a lower portion (Hoffer Annotated Fig. 3) integrally connected to the midsole (Fig. 3); and an insole (Fig. 3, #220/224) having an upper surface (Hoffer Annotated Fig. 3) and a lower surface (Hoffer Annotated Fig. 3), the insole defining a cavity (Figs. 2-3, #240; ¶0067) in the lower surface sized to receive the arch support member (Figs. 2-3), wherein the insole covers the upper surfaces of the arch cushion towers (Fig. 3) and the outsole covers the lower portions of the arch cushion towers (Fig. 3).
Hoffer does not expressly disclose the lower surface of the outsole comprising a plurality of tread elements, where the tread elements proximate the toe end and the heel end extend further from the lower surface of the outsole than the tread elements proximate the medial area.
Cooper discloses a sole structure (Fig. 25, #412) for a footwear (Abstract) with a lower surface (Fig. 25, #441) of an outsole (Fig. 25, #414) comprising a plurality of tread elements (Figs. 23-25, #418), where the tread elements proximate a toe end (Fig. 25, #414A) and a heel end (Fig. 25, #414B) extend further from the lower surface of the outsole (Fig. 25) than the tread elements proximate a medial area (Fig. 25, #496b).
Both Hoffer and Cooper teach analogous inventions in the art of footwear with sole structures. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the device of Hoffer with the teachings of Cooper such that the arch support member of Hoffer would have tread elements and the tread elements proximate the toe end and the heel end extend further from the lower surface of the outsole than the tread elements proximate the medial area so that, “the different widths of the different portions of the bottom faces and/or the different heights of the body portions are correlated with a predetermined wear pattern having at least one relatively high wear region and at least one relatively low wear region. Because the widths of the tread elements and/or the heights of the body portions correlate with the wear zones, the outsole may exhibit greater durability and abrasion resistance.” (Cooper, Col. 2, l. 17-24)
Regarding Claim 8, Hoffer discloses the footwear article of claim 7, but does not expressly disclose wherein the arch support member is connected to the midsole by one or more of a chemical adhesive or a plastic weld.
Cooper teaches an arch support member (Col. 5, l. 7-10 discusses the arch support member being a part of the outsole of the shoe) is connected to the midsole (Col. 6, l. 18-23 discusses how the outsole is connected to the midsole) by one or more of a chemical adhesive or a plastic weld (Col. 6, l. 18-23 discusses the outsole connecting to the midsole via an adhesive).
Both Hoffer and Cooper teach analogous inventions in the art of footwear with sole structures. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the device of Hoffer with the teachings of Cooper such that the arch support member of Hoffer would be adhesively attached to the midsole so that the arch support member would not break off from the shoe when under physical stress and the shoe would not fall apart when in use.
Regarding Claim 9, the modified sole of Hoffer discloses the sole for the footwear article of claim 7, wherein the arch support member is formed integrally with the midsole (Fig. 3, ¶0072).
Regarding Claim 10, the modified sole of Hoffer discloses the sole for the footwear article of claim 7, wherein each of the plurality of arch cushion towers is individually compressible (¶0075).
Regarding Claim 11, the modified sole of Hoffer discloses the sole for the footwear article of claim 7, wherein the arch cushion support member is formed from one or more cushioning materials (¶0067, “… one or more polymer foam materials, such as ethyl-vinyl-acetate or polyurethane, may form the projections 300…”).
Regarding Claim 12, Hoffer discloses the sole for the footwear article of claim 11, wherein at least a portion of the arch cushion support member is formed from ethylene-vinyl acetate foam (¶0067, “… one or more polymer foam materials, such as ethyl-vinyl-acetate or polyurethane, may form the projections 300…”).
Claim 2 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffer as applied to Claim 1 above, and further in view of Cooper.
Regarding Claim 2, Hoffer discloses the footwear article of claim 1, but does not expressly disclose wherein the arch support member is connected to the midsole by one or more of a chemical adhesive or a plastic weld.
Cooper teaches an arch support member (Col. 5, l. 7-10 discusses the arch support member being a part of the outsole of the shoe) is connected to the midsole (Col. 6, l. 18-23 discusses how the outsole is connected to the midsole) by one or more of a chemical adhesive or a plastic weld (Col. 6, l. 18-23 discusses the outsole connecting to the midsole via an adhesive).
Both Hoffer and Cooper teach analogous inventions in the art of footwear with sole structures. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the device of Hoffer with the teachings of Cooper such that the arch support member of Hoffer would be adhesively attached to the midsole so that the arch support member would not break off from the shoe when under physical stress and the shoe would not fall apart when in use.
Regarding Claim 24, Hoffer discloses the footwear article of claim 1, wherein the outsole includes a lower surface (Fig. 3, #212) opposite the upper surface (Fig. 3, #214), wherein the lower surface of the outsole includes a toe end (Fig. 4, #12) and a heel end (Fig. 4, #16), and a medial area (Fig. 4, #14) between the toe end and the heel end (Fig. 4).
Hoffer does not expressly disclose the lower surface of the outsole comprising a plurality of tread elements, where the tread elements proximate the toe end and the heel end extend further from the lower surface of the outsole than the tread elements proximate the medial area.
Cooper discloses a sole structure (Fig. 25, #412) for a footwear (Abstract) with a lower surface (Fig. 25, #441) of an outsole (Fig. 25, #414) comprising a plurality of tread elements (Figs. 23-25, #418), where the tread elements proximate a toe end (Fig. 25, #414A) and a heel end (Fig. 25, #414B) extend further from the lower surface of the outsole (Fig. 25) than the tread elements proximate a medial area (Fig. 25, #496b).
Both Hoffer and Cooper teach analogous inventions in the art of footwear with sole structures. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the device of Hoffer with the teachings of Cooper such that the arch support member of Hoffer would have tread elements and the tread elements proximate the toe end and the heel end extend further from the lower surface of the outsole than the tread elements proximate the medial area so that, “the different widths of the different portions of the bottom faces and/or the different heights of the body portions are correlated with a predetermined wear pattern having at least one relatively high wear region and at least one relatively low wear region. Because the widths of the tread elements and/or the heights of the body portions correlate with the wear zones, the outsole may exhibit greater durability and abrasion resistance.” (Cooper, Col. 2, l. 17-24)
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffer, as applied to Claim 1 above, further in view of Terasaki US 4045886.
Regarding Claim 21, Hoffer discloses the footwear article of claim 1, but does not expressly disclose wherein arch support member is provided only at the medial side arch region of the midsole.
Terasaki teaches an arch supporter for shoes wherein arch support member (Fig. 1, #2) is provided only at the medial side arch region (Fig. 1 shows the arch supported in the medial side arch region) of the midsole (Fig. 1, #1)
Both Hoffer and Terasaki teach analogous inventions in the art of footwear with arch supports. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the device of Hoffer with the teachings of Terasaki such that the arch support member of Hoffer would only be located in the medial side arch region for wearers with high arches who only want to feel the cushioning towers in the arch area of their feet, thereby reducing sensory over-stimulation from multiple cushioning towers.                        
    PNG
    media_image1.png
    360
    698
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    695
    826
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed June 13, 2022, with respect to the 35 USC 102 of claims 1, 3-6, and 23, and the 35 USC 103 of claims 7, 9-12, 21, and 24 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Applicant submits that the dependent claims are patentable based on their dependencies from claims 1 and 7; however, as discussed in the rejection below and in the arguments above, claims 1 and 7 are not allowable over the prior art.  Therefore, these arguments have not been found convincing and the rejections of the independent claims under 35 U.S.C. 102 and/or 103 have been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732